Citation Nr: 1403181	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  10-43 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to waiver of recovery of a $3,000 overpayment of Department of Veterans Affairs (VA) education benefits, to include the issue of whether the overpayment was properly created.


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from December 2000 to August 2004. 

This matter comes to the Board of Veterans' Appeals (Board) from an April 2010 decision by the Committee on Waivers and Compromises (the Committee) at the VA Regional Office (RO) in Muskogee, Oklahoma, which denied a request for waiver of recovery of an overpayment of education benefits in the amount of $3,000.  

When this case was previously before the Board in March 2013, the Board remanded it for additional development.  The case is now before the Board for final appellate consideration.


FINDINGS OF FACT

1.  An overpayment of VA education benefits was properly created and the debt of $3,000 is valid. 

2.  To require recovery of the properly-created indebtedness in the amount of $3,000 from the Veteran would not be unfair.


CONCLUSION OF LAW

Recovery of the properly-created pension overpayment indebtedness of $3,000 is not against equity and good conscience.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 1.914, 1.962, 1.963, 1.965 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance 

The provisions relating to notice and development found in the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), are not applicable to cases involving overpayment and indebtedness.  Lueras v. Principi, 18 Vet. App. 435 (2004); Barger v. Principi, 16 Vet. App. 132 (2002).  Notwithstanding the fact that the notice and development provisions are not controlling in these matters, the Board has reviewed the case and determined that the appellant has had a fair opportunity to present arguments and evidence in support of his challenge to the validity of the debt and waiver in question, to include in written arguments.  

In this regard, the Board's remand noted that it appeared that the Veteran was not seeking a waiver, but rather seeking a negotiation with VA that would allow him to pay the overpayment.  The remand requested that the Veteran complete a VA Form 5655, Financial Status Report, and inform VA of whether he was willing to reach an agreement as to paying the overpayment.  

The Veteran did not respond.  Thus, VA has been unable to obtain potentially favorable evidence in the form of updated financial information.  "The duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Legal Analysis

With respect to the Veteran's claim, the Board has reviewed all of the evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

Validity of the Debt

The preliminary issue of the validity of a debt is a threshold determination that must be made in a benefits overpayment debt collection matter.  Schaper v. Derwinski, 1 Vet. App. 430 (1991).  An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  See 38 U.S.C.A. § 5302; 38 C.F.R. § 1.962. 

The Veteran does not contend that the overpayment of $3,000 (which apparently has since been recouped by VA) was not validly created.  In his May 2010 notice of disagreement (NOD), the Veteran acknowledged that the $3,000 was an advance.  In fact, the primary purpose of the advance payment was to create an overpayment in order to allow the Veteran earlier access to educational assistance payments.  The advance was, essentially, a loan which was to be paid back by offsets from future education benefits.  Because the advance payment by definition necessitated the creation of a debt, the Board concludes that the debt in the amount of $3,000 for an advance payment of educational assistance benefits was properly created.  Generally, an overpayment of educational assistance under the Post-9/11 GI Bill constitutes a liability of that individual.  38 U.S.C.A. § 3323 (West Supp. 2012); 38 C.F.R. § 21.9695 (2013). 

Thus, the Board finds that the overpayment at issue in this case was properly created and is a valid debt.  Narron v. West, 13 Vet. App. 223 (1999).  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Waiver of Recovery of the Overpayment

The Board will now turn to the waiver of the recovery of the $3,000 overpayment that was properly created. 

According to the applicable law and regulations, recovery of overpayments of any benefits made under the laws administered by VA shall be waived if there is no indication of fraud, misrepresentation, or bad faith on the part of the person or persons having an interest in obtaining the waiver and if the recovery of the indebtedness from the payee who received such benefits would be against equity and good conscience.  38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.962, 1.963(a), 1.965. 

In this case, the Board has not found any evidence of fraud, misrepresentation, or bad faith on the part of the Veteran in the creation of the overpayment.  The question now before the Board is whether the facts dictate that a waiver should be granted under the standard of "equity and good conscience." 

The phrase "equity and good conscience" means the arrival at a fair decision between the obligor and the Government.  In making this determination, consideration will be given to the following elements (which are not intended to be all-inclusive): (1) fault of the debtor, (2) balancing of faults between the debtor and VA, (3) undue hardship of collection on the debtor, (4) defeat of the purpose of an existing benefit to the appellant, (5) unjust enrichment of the appellant, and (6) whether the appellant changed positions to his or her detriment in reliance upon a granted VA benefit.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a). 

The standard of "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  The decision reached should not be unduly favorable or adverse to either side.  38 C.F.R. § 1.965(a). 

The first factor to consider is the fault of the debtor in creating the debt.  Here, the fault of this debt is equally that of the Veteran and VA.  That is, the $3,000 advance payment was ostensibly a beneficial plan that both parties expressly chose to participate in.  Fault, therefore, is not a particularly relevant element in this case because the primary purpose of the advance payment was to create the debt in question, by agreement between VA and the Veteran.  

The next consideration is whether requiring repayment of the overpayment would impose undue hardship of collection on the debtor, thereby defeating the purpose of the benefit to the Veteran.  On this point, the record reflects that VA has apparently already recouped the debt by withholding the Veteran's later payments.  The Veteran's principal argument, before the debt was actually recovered, was that collection of the advance payment would create an undue financial hardship.  On a March 2010 VA Form 5655 Financial Status Report, he indicated that he was currently a full-time student.  He had no income and could pay no amount on a monthly basis to his debt.  

However, there is no evidence that the completed recovery of the assessed overpayment deprived the Veteran of basic necessities.  While the payments may have been difficult for the Veteran, they remained feasible.  Thus, the Board finds that there is no credible evidence of undue financial hardship presented by recoupment of this debt. 

The Board next finds that recovery of the overpayment did not defeat the purpose of an existing benefit to the Veteran.  The collection of the advance payment could not defeat the purpose of an existing benefit to the Veteran because the primary purpose of the benefit was an advance payment that would necessarily result in a debt.  If anything, the purpose of the benefit would be defeated if the advance payment was not recouped.  There is no evidence that the withholding of benefits for recovery nullified the objective for which benefits were intended.

The Board also finds that failure to recover the overpayment would have resulted in an unjust enrichment of the Veteran.  The advance payment program was expressly created for the purposes of creating a debt which would later be recouped from the Veteran's education benefits.  Again, the Veteran's NOD provides that he understood that the $3,000 payment was an advance.  In authorizing the advance payment, it was expected that the amount would be recouped by an offset or reduction in future education payments.  That recoupment plan was implemented in the Veteran's case.  Finally, since the overpayment of VA pension benefits was a valid debt to the United States Government, there is no reason the Veteran should not have accorded the Government the same consideration that he accords his private creditors.

Finally, there is no indication that the Veteran changed position to his detriment in reliance upon the advance of the VA education benefits.  Instead, the creation of the debt was to his benefit.

In sum, the Board concludes that the facts in this case do not demonstrate that the recovery of the overpayment would be against equity and good conscience.  38 U.S.C.A. § 5107(b).  In essence, the elements of equity and good conscience are not in the Veteran's favor.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert, supra; Ortiz, supra.


ORDER

Waiver of recovery of debt in the amount of $3,000 resulting from the overpayment of VA education benefits is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


